As filed with the Securities and Exchange Commission on August 8, 2013 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 942 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.942 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On September 6, 2013, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 942 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until September 6, 2013, the effectiveness of the registration statement for the iShares MSCI Egypt Capped Investable Market Index Fund (the “Fund”), filed in Post-Effective Amendment No. 374 on January 29, 2010, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date April 13, 2010 May 13, 2010 May 12, 2010 May 30, 2010 May 28, 2010 June 25, 2010 June 24, 2010 July 23, 2010 July 22, 2010 August 20, 2010 August 19, 2010 September 17, 2010 September 16, 2010 October 15, 2010 October 14, 2010 November 12, 2010 November 10, 2010 December 9, 2010 December 8, 2010 January 7, 2011 January 6, 2011 February 4, 2011 February 3, 2011 March 4, 2011 March 3, 2011 April 1, 2011 March 31, 2011 April 29, 2011 April 28, 2011 May 27, 2011 May 26, 2011 June 24, 2011 June 23, 2011 July 22, 2011 July 21, 2011 July 29, 2011 July 28, 2011 August 26, 2011 August 25, 2011 September 23, 2011 September 22, 2011 October 21, 2011 October 20, 2011 November 18, 2011 November 17, 2011 December 16, 2011 December 15, 2011 January 13, 2012 January 12, 2012 February 10, 2012 February 9, 2012 March 9, 2012 March 8, 2012 April 6, 2012 April 5, 2012 May 4, 2012 May 3, 2012 June 1, 2012 May 31, 2012 June 29, 2012 June 28, 2012 July 27, 2012 July 26, 2012 August 24, 2012 August 23, 2012 September 21, 2012 September 20, 2012 October 19, 2012 October 18, 2012 November 16, 2012 November 15, 2012 December 14, 2012 December 13, 2012 December 28, 2012 December 27, 2012 January 25, 2013 January 24, 2013 February 22, 2013 February 21, 2013 March 22, 2013 March 21, 2013 April 19, 2013 April 18, 2013 May 17, 2013 May 16, 2013 June 14, 2013 June 13, 2013 July 12, 2013 July 11, 2013 August 9, 2013 This Post-Effective Amendment No. 942 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 374. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 942 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 8th day of August, 2013. iSHARES TRUST By: Michael Latham* President and Trustee Date: August 8, 2013 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 942 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Michael Latham* President and Trustee Date: August 8, 2013 John E. Martinez* Trustee Date: August 8, 2013 George G.C. Parker* Trustee Date: August 8, 2013 Cecilia H. Herbert* Trustee Date:August 8, 2013 Charles A. Hurty* Trustee Date:August 8, 2013 John E. Kerrigan* Trustee Date:August 8, 2013 Robert H. Silver* Trustee Date:August 8, 2013 Robert S. Kapito* Trustee Date:August 8, 2013 Madhav V. Rajan* Trustee Date:August 8, 2013 /s/ Jack Gee Jack Gee Treasurer Date:August 8, 2013 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date:August 8, 2013 * Powers of Attorney, each dated June 11, 2013, for Michael Latham, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 908, filed June 20, 2013.
